E               NEY         GENERAL


PRICE  DANIEL
ATTORNEYGENERAL
                                    October 2, 1948


  Hon. Geo. H. Sheppard                  Opinion No. V-695
  Comptroller of Public Accounts
  Austin, Texas                          R8:    Authority of the Com-
      .                                         missioners' Court to
                                                appoint the County
                                                Judge 55 commissioner
                                                to sell land bought at
                                                foreclosure sale at
                                                private or public sale.

  Dear Sir:

            We refer to your letter in which you submit
  the following:

              "1. May the Commissioners Court ap-
         point its Count Judge to act as a Commia-
         sioner to make f a) private sale, (b) pub-
         lic sale, of the property purchassdby   the
         County as a taxing unit at the tax fore-
         closure. sale?

              "2. If the Commissioners Court act
         as a body in selling the property at pri-'
         vate sale, how shall the .the deed of convey-
         ance be executed?"

             Your inauirv nertains to the sale of land tmr-
  chased at foreclo&re"sale   as provided ins Se,sMon:9. of
  Article  7345b of Vernon's Civil Statutes, as amended by
  H. B. 695, Acts 50th Leg., Ft. S. 1947, page 1061, which
  provides procedures for the sale of property purchased
  by a taxing unit at foreclosure sale in favor of more                   I
  than one such unit; The taxing unit which puchases
  property at tax sales'may sell the property at either
  public or private sale, but may not sell such property
  at private sale for a price less than the adjudged value
  of- the property or the total amount of the judgement which
  was rendered against tht'property, whichever is lowen;.
  without the consent in writing of all units in favor of
  whom such judgment is rendered.   The pertinent parts of
  said section read:
Hon. Geo. H. 3heppard, page 2 (V-695)



      “Sec. 9.   If the property to be sold to
any taxing unit which is a party to the
iudnment under decree of Court in said suit.
the-title to said property shall be bid in =
and held by the taxing unit purchasing same
for the use and benefit of itself and all
other taxing units which Br,..p~rtiea~~eo~tbe
suit and which have been adjudged in said
suit to have tax liens against such proper-
ty, . . . The taxing unit may sell and con-
vey said property so purchased by it, or         .
which has heretofore been purchased in the
name of anv officer thereof. at anh time in
any manner determined to be most advantage-
ous to said taxing unit or units, either at
public or private sale, subject to any then
existing right of redemption; . . .but such
property shall not be sold by the taxing
unit purchasing the same, at private sale.
for less than Ehe adjudged value thereof,.
if WY,   as established in the tax judgment,
or the total amount for which such judgment
was rendered arainst
                Y      the nroaertv in said
suit, whichever, is lower; witho;t the writ-
ten consent of all taxing units which in
said judgment shall have been found to have
tax liens against said property. All such
consents shall be evidenced by the joinde%c
in the conveyance by the consenting taxing
units, acting by the officers herein authori-
ized to give such consents. . . Bnd con&
sents on behalf of other taxing unitsay
be given by the presiding officers of their
governing bodies. Deeds executed hereunder
bv t:xi~na units shall be executed in their
bkhalf by the presiding officer of 'their
governing body. rublic sales hereinabove
provided for may either be made by the'jher-
iff, at the request of the taxing-unit pur-
dhasing the property at the tax foreclo~sure
sale, or by any Lommissioner appointed by
such taxin,g unit by resoluticn of its govern-
                Any taxing unit, bheriff,
s%=='ommissioner
              *   appointed by a taxing unit,
making any sale under provisions hereof shall
execute and deliver to the purchaser at such
sale a deed of conveyance, conveying all
right, title and interest of all the taxing
units interested in the' tax foreclosure
      Hon. Geo. H. Sheppard, page 3    (V-695)


           judgnants in and to the proper~tgso sold;
           . . *
                 We are of the opinion that section 9 of Arti-
       cle 7345b, as amended in 1947 by the 5O%h Legislature,
      authorizes the Commissioners Court of a county which
      .purchases property as a taxing unit, at tax sale under
      foreclosure of tax liens, to appoint the County Judge
       to act as commissioner to sell such property at public
       sale. If the land is sold at private sale, the Cods-
       sioners' Court acts as a body in making such able, and
       the “presiding officer" of the court should execute the
       deed of conveyance.
                             SUMMARY
                The Commissionera' Court may appoint
i.         the County Judge as a commissioner to Sell
r.:        at public sale land bought by'ithaCounty,
           as a taxing unit, at a tax foreclosure sale
           as provided by section 9, Art. 7345b, V. C. S.,
           as amended,by the 50th Legislature. The dmed
           under private sale should be &xecut@d by the
           “presiding officer” of said Court.
                                          Yours very truly,
                                       ATTORNEY GENERAL OF TEXAS


      WTW:wb:mw
                                          W. T. Williams
                                               Assistant


                                       APPROVED: